Exhibit 10.1
GENENTECH, INC.
EXECUTIVE RETENTION PLAN
     Genentech, Inc. hereby adopts this Executive Retention Plan (the “Plan”)
effective as of August 18, 2008.
1. Purpose.
     (a) The Special Committee (as defined below), is evaluating a proposal by
Roche Holding Ltd. or an Affiliate of Roche Holding Ltd. (collectively “Roche”)
to acquire the shares of Company (as defined below) common stock it does not
currently own for US$89 per share in cash. The Board recognizes that the
consideration of such a proposal can be a distraction to its executives and can
cause its executives to consider alternative employment opportunities. The Plan
is intended to (i) ensure that the Company will have the continued dedication
and objectivity of its executives notwithstanding the possibility or occurrence
of a Change of Control (as defined below), and (ii) provide the Company’s
executives with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility or occurrence of a
Change of Control.
     (b) The benefits provided under the Plan shall be in lieu of the stock
option grants the Company otherwise would expect to make to its executives in
September 2008. Instead, each Covered Executive (as defined below) will be
eligible to receive a retention bonus under the Plan with a value equal to
approximately the discounted Black-Scholes value (as determined by the Company)
of the stock option grant the Covered Executive otherwise would have received in
September 2008.
2. Definitions.
     (a) “Administrator” means the Special Committee, or in the event the
Special Committee is dissolved by the Board, then another duly constituted
committee of members of the Board, or officers of the Company as delegated by
the Board.
     (b) “Affiliate” with respect to any entity means any corporation or any
other entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with the entity, whether now
or hereafter existing, provided that prior to the earlier of a Change of Control
or June 30, 2009, for the purposes of the Plan, the Company shall not constitute
an Affiliate of Roche and Roche shall not constitute an Affiliate of the
Company.
     (c) “Board” means the Company’s Board of Directors or the Special
Committee.
     (d) “Cause” means:
          (i) The Covered Executive’s willful and continued material failure to
perform the reasonable duties and responsibilities of his or her position after
the Company has provided the Covered Executive with a written demand for
performance that describes the basis for the

1



--------------------------------------------------------------------------------



 



Company’s belief that the Covered Executive has not substantially performed his
or her duties and the Covered Executive has not corrected the failure within
thirty (30) days of the written demand;
          (ii) Any act of personal dishonesty taken by the Covered Executive in
connection with his or her responsibilities as an employee of the Company and
intended to result in his or her substantial personal enrichment;
          (iii) The Covered Executive’s conviction of, or plea of nolo
contendere to, a felony that the Board reasonably believes has had or will have
a material detrimental effect on the Company’s reputation or business;
          (iv) The Covered Executive’s breach of any fiduciary duty owed to the
Company by the Covered Executive that has a material detrimental effect on the
Company’s reputation or business; or
          (v) The Covered Executive being found liable in any Securities and
Exchange Commission or other civil or criminal securities law action or entering
any cease and desist order with respect to such action (regardless of whether or
not the Covered Executive admits or denies liability).
     (e) “Change of Control” means a merger of the Company with Roche.
     (f) “Closing” will have the same definition as such term is defined in the
definitive agreement governing the Change of Control.
     (g) “Company” means Genentech, Inc. and its Affiliates, and any successor
thereto (as determined in accordance with Section 9 below).
     (h) “Company Options” means the then unvested portion of all of the Covered
Executive’s outstanding options to purchase Company common stock granted or
assumed under the Company’s equity plans or assumed plans as of the date of
Covered Executive’s Covered Termination, including, without limitation,
outstanding Company Options, outstanding awards to acquire Roche equity
securities following an assumption or substitution of the Company Options by
Roche, or any other rights substituted by Roche for Company Options, in
connection with a Change of Control.
     (i) “Covered Executive” means each individual who is eligible to
participate in the Plan in accordance with Section 4(a) below.
     (j) “Good Reason” means the occurrence of one or more of the following
without the Covered Executive’s written consent:
          (i) A fifteen percent (15%) or more reduction in the Covered
Executive’s total annual cash compensation opportunity (base salary and target
bonus opportunity collectively) as compared to the Covered Executive’s total
annual cash compensation opportunity immediately prior to the Closing;

2



--------------------------------------------------------------------------------



 



          (ii) A change in the Covered Executive’s principal work location
resulting in a new one-way commute that is more than fifty (50) miles greater
than the Covered Executive’s one-way commute prior to the change in the Covered
Executive’s principal work location, regardless of whether the Covered Executive
receives an offer of relocation benefits; or
          (iii) A material reduction in the Covered Executive’s authority,
duties and/or responsibilities as compared to the Covered Executive’s authority,
duties and/or responsibilities in effect immediately prior to the Closing (for
example, but not by way of limitation, this determination will include an
analysis of whether the Covered Executive maintains at least the same level,
scope and type of duties and responsibilities with respect to the management,
strategy, operations and business of the combined entity resulting from such
transaction, taking the Company, Roche and their respective parent corporations,
subsidiaries and other affiliates, together as a whole).
     (k) “Participation Agreement” means the individual agreement (a form of
which is shown in Appendix C) that identifies the potential Retention Bonus for
certain Covered Executives.
     (l) “Payment Date” means:
          (i) June 30, 2009, if a Change of Control has not occurred on or prior
to such date; or
          (ii) Each date on which a payment of all or a portion of a Covered
Executive’s Retention Bonus is scheduled to be made in accordance with Sections
6(b) or 6(c) below, as applicable, if a Change of Control occurs on or prior to
June 30, 2009.
     (m) “Plan” means this Executive Retention Plan.
     (n) “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final regulations and any guidance promulgated thereunder.
     (o) “Special Committee” means the Special Committee of the Board, duly
constituted by resolution of the Board adopted by unanimous written consent on
July 24, 2008.
3. Administration.
     With respect to all Covered Executives, the Plan will be interpreted and
administered by the Administrator. The Administrator will have the power and
discretion to construe the terms of the Plan and perform such acts as it deems
necessary or appropriate to effect the purpose of the Plan. Notwithstanding the
foregoing, if the Board, as the case may be, has delegated authority to one or
more officers of the Company in accordance with Section 2(a) above, the delegate
may not interpret or construe the terms of the Plan in a manner that would
otherwise materially increase the cost or materially change the type or scope of
benefits, whether individually or in the aggregate, to be provided under the
Plan.
     The Administrator, or such officer or officers of the Company designated by
the Special Committee, each of whom shall be deemed to be an “Administrator”
solely for the purposes of this paragraph, shall provide each Covered Executive
who is identified on Exhibit B with a Participation

3



--------------------------------------------------------------------------------



 



Agreement on which the Administrator shall designate the amount of such Covered
Executive’s Retention Bonus as determined in accordance with Section 5.
     The Administrator will not be liable for any action or determination made
by the Administrator with respect to the Plan or any distribution paid under the
Plan. All expenses and liabilities that the Administrator incurs in connection
with the administration of this Plan will be borne by the Company. The
Administrator will not be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan or any distribution
paid hereunder, and the Administrator will be fully indemnified and held
harmless by the Company in respect of any such action, determination or
interpretation.
4. Eligibility.
     (a) Each of the Company’s Chief Executive Officer, the Company’s President,
Product Development, each member of the Company’s Executive Committee, the
Company’s Executive Vice President, Research Drug Discovery, the Company’s
Controller and Chief Accounting Officer, the Company’s Treasurer, and each
Senior Vice President or Vice President of the Company shall be eligible to
participate in this Plan, provided that such individual is employed by the
Company on August 18, 2008, and is not excluded from the Plan by Section 4(b)
below. Notwithstanding anything to the contrary herein, a Covered Executive
described in the preceding sentence who is on short-term disability leave, as
determined in accordance with the Company’s leave policies, on the Payment Date
will continue to be eligible to receive a Retention Bonus.
     (b) An employee of the Company will not be eligible to participate in the
Plan if:
          (i) The Company hires or rehires the employee after August 18, 2008.
          (ii) On June 30, 2009, the employee is on a Company Performance
Improvement Plan and a Change of Control has not occurred on or prior to such
date.
          (iii) On June 30, 2009, the employee is on long-term disability leave,
as determined in accordance with the Company’s leave policies, and a Change of
Control has not occurred on or prior to such date.
5. Amount of Retention Bonus.
     Each Covered Executive will be eligible to earn a retention bonus under the
Plan (the “Retention Bonus”). The Retention Bonus will be a fixed dollar amount
determined as a function of the Covered Executive’s job category and job level
as specified in Appendix A or Appendix B or otherwise set forth in written
resolutions of the Special Committee.
6. Payment of Retention Bonus.
     If the conditions for payment of any Retention Bonus set forth in this Plan
are satisfied, the payment of the Retention Bonus will occur as follows:
     (a) If a Change of Control occurs on or before June 30, 2009, and vesting
accelerates as to one hundred percent (100%) of the Company Options in
connection with the Change of Control,

4



--------------------------------------------------------------------------------



 



fifty percent (50%) of the Retention Bonus will be paid in a lump-sum payment on
the date of the Closing and the remaining fifty percent (50%) of the Retention
Bonus will be paid in a lump-sum payment on the first anniversary of the
Closing.
     (b) If a Change of Control occurs on or before June 30, 2009, and vesting
accelerates as to less than one hundred percent (100%) of the Company Options in
connection with the Change of Control, one hundred percent (100%) of the
Retention Bonus will be paid in a lump-sum payment on the date of the Closing.
     (c) If the Company does not consummate a Change of Control on or before
June 30, 2009, one hundred percent (100%) of the Retention Bonus will be paid in
a lump-sum payment on June 30, 2009.
7. Termination and Forfeiture of bonus Amounts.
     (a) Except as otherwise provided in Section 7(c) or Section 7(d) below, a
Covered Executive must remain employed with the Company through the applicable
Payment Date in order to receive his or her Retention Bonus (or the portion
thereof) that is scheduled to be paid on such date.
     (b) If a Change of Control does not occur on or prior to June 30, 2009, and
prior to such date, a Covered Executive: (i) voluntarily terminates his or her
employment, or (ii) is terminated for any reason (including, but not limited to,
a termination due to poor performance, a termination for Cause, or the
elimination of the Covered Executive’s position), he or she will not receive a
Retention Bonus. Any Retention Bonus not paid to a Covered Executive will revert
to the Company and will not be reallocated to any other Covered Executive.
     (c) If, on or after a Change of Control, the Covered Executive is
terminated by the Company other than for Cause or the Covered Executive
terminates his or her employment for Good Reason within three (3) months of the
initial existence of the condition or event that constitutes Good Reason, then
any unpaid Retention Bonus (or portion thereof) will be paid as soon as
practicable following the date of such termination (but in no event later than
thirty (30) days following the date of such termination).
     (d) If Retention Bonuses are payable in accordance with Section 6(a) above
and a Covered Executive dies after the Closing but prior to the final Payment
Date, the portion of his or her Retention Bonus scheduled to be paid in a
lump-sum payment on the first anniversary of the Closing shall be paid to his or
her designated beneficiary, if the Administrator permits the designation of a
beneficiary, or, if no beneficiary has been designated (or the Administrator
determines that it will not permit the designation of a beneficiary), to his or
her estate on the first anniversary of the Closing.
8. Amendment or Termination of the Plan.
     Although the Company currently expects to continue the Plan, the
Administrator reserves the right to amend or terminate the Plan at any time.
After a Change of Control, the Company may not, without the Covered Executive’s
written consent, amend or terminate the Plan in any way that (a) prevents the
Covered Executive from becoming eligible for his or her Retention Bonus under
the

5



--------------------------------------------------------------------------------



 



Plan, or (b) reduces the amount of Retention Bonuses payable, or potentially
payable, to a Covered Executive under the Plan. Any Plan amendment or
termination will be made in writing and approved by the Administrator.
9. Assumption by Successor.
     Any successor to the Company of all or substantially all of the Company’s
business and/or assets (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise), will assume the obligations
under this Plan and agree expressly to perform the obligations under this Plan
in the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Plan, the term “Company” will include any successor to the Company’s
business and/or assets which become bound by the terms of this Plan by operation
of law, or otherwise.
10. Rights Under the Plan.
     This Section 10 will survive the consummation of the Change of Control and
the Closing. This Plan is intended to benefit, and may be enforced by, the
Covered Executive and his or her respective heirs, representatives, successors
and assigns, and will be binding on all successors and assigns of the Company
and Roche.
11. No Guarantee of Future Service.
     Participation in the Plan will not provide any guarantee or promise of
continued service of the Covered Executive with the Company, and the Company
retains the right to terminate the employment of any Covered Executive at any
time, with or without Cause, for any reason or no reason. However, as described
in the Plan, a Covered Executive who terminates employment on or after a Change
of Control may be entitled to benefits under the Plan depending upon the
circumstances of the Covered Executive’s termination of employment.
12. Taxes.
     (a) The Company will withhold from any distributions under the Plan any
amount required to satisfy any applicable income, employment and other tax
withholding obligations.
     (b) Notwithstanding anything to the contrary in this Plan, if the Company
determines that the Covered Executive is a “specified employee” within the
meaning of Section 409A at the time of the Covered Executive’s termination of
employment (other than due to death), then to the extent delayed commencement of
any portion of the benefits to which the Covered Executive is entitled pursuant
to this Plan, when considered together with any other payments or benefits that
are considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such Deferred
Compensation Separation Benefits will become payable on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Covered Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. An employee generally
will be a specified employee only if (among other things) he or she owns at
least one percent (1%) of the Company’s stock or is

6



--------------------------------------------------------------------------------



 



considered an officer of the Company. The Company will inform the Covered
Executive if it determines that he or she is a specified employee at the time of
his or her termination. Notwithstanding anything herein to the contrary, if the
Covered Executive dies following his or her termination but prior to the six
(6) month anniversary of his or her termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Covered Executive’s death.
     (c) The foregoing provisions of this Plan are intended to comply with the
requirements of Section 409A so that none of the benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company reserves
the right to amend the Plan and to take such reasonable actions which are
necessary, appropriate, or desirable to avoid imposition of any additional tax
or income recognition prior to actual payment to a Covered Executive under
Section 409A, provided that such amendment or action may not materially reduce
the benefits provided or to be provided to the Covered Executive under the Plan.
In no event will the Company reimburse the Covered Executive for any taxes that
may be imposed on him or her as a result of Section 409A.
13. Funding.
     No provision of the Plan will require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor will the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Nothing contained in this
Plan and no action taken pursuant to the provisions of the Agreement will create
or be construed to create a trust of any kind. No property that may be acquired
or invested by the Company in connection with the Plan will be deemed a security
for the obligations to the Covered Executives hereunder, but will be, and
continue for all purposes to be, part of the general funds of the Company.
Covered Executives will have no rights under the Plan other than as unsecured
general creditors of the Company.
14. Bonus Plan.
     This Plan is intended to be a “bonus program” as defined under U.S.
Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.
15. Nonassignability.
     To the maximum extent permitted by law, a Covered Executive’s right or
benefits under this Plan will not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same will be void. No
right or benefit hereunder will in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.
16. Choice of Law.
     All questions concerning the construction, validation and interpretation of
the Plan will be governed by the laws of the State of California without regard
to its conflict of laws provisions.

7



--------------------------------------------------------------------------------



 



17. Headings.
     The headings in the Plan are inserted for convenience only and will not be
deemed to constitute a part hereof nor to affect the meaning thereof.
18. Entire Agreement.
     This Plan and the corresponding Participation Agreement for each Covered
Executive (if applicable), together with any benefits payable to such Covered
Executive under the Genentech, Inc. Executive Severance Plan (the “Severance
Plan”) constitute the entire understanding and agreement with respect to the
subject matter contained herein, and there are no agreements, understandings,
restrictions, representations or warranties among any Covered Executive and the
Company other than those as set forth or provided for herein and in the
Severance Plan.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     An authorized officer of the Company hereby adopts the Executive Retention
Plan effective as of August 18, 2008.

            GENENTECH, INC.
      By:   /s/ Stephen G. Juelsgaard        Stephen G. Juelsgaard       
Executive Vice President, Secretary
and Chief Compliance Officer     

9



--------------------------------------------------------------------------------



 



Appendix A
The Covered Executive’s total Retention Bonus will be determined based on the
Covered Executive’s job category and job level as follows:

                  Job Category   Job Level   Retention Bonus Amount
Chief Executive Officer
    O4     $ 8,737,300  
President, Product Development
  PRES   $ 4,587,200  
Executive Committee Members
    O3     $2,730,500 per Executive Committee Member

For purposes of example only, if the Covered Executive is an Executive Committee
Member, his or her individual Retention Bonus will be $2,730,500.

1



--------------------------------------------------------------------------------



 



Appendix B
For the following individuals, the Retention Bonus amounts will be as provided
in individual Participation Agreements:
Executive Vice President, Research Drug Discovery
Treasurer
Controller and Chief Accounting Officer
Senior Vice President
Vice President

1



--------------------------------------------------------------------------------



 



Appendix C
Executive Retention Plan
Participation Agreement
     Unless otherwise defined herein, the terms defined in the Executive
Retention Plan (the “Plan”) will have the same meanings in this Participation
Agreement.
 
PARTICIPANT NAME: [NAME]
EMPLOYEE ID NUMBER: [ID NUMBER]
 
     Genentech, Inc. (the “Company”) is pleased to inform you, the participant
named above, that you are a Covered Executive under the Plan. Pursuant to the
terms of the Plan, you are eligible to receive a Retention Bonus as follows:
     Retention Bonus Amount: $[AMOUNT]
     Assuming you meet the requirements of the Plan, you will receive your
Retention Bonus in accordance with the payment schedule set forth in Section 6
of the Plan (and subject to the other restrictions and limitations set forth in
the Plan).

          GENENTECH, INC.              
By:
         
 
              Print Name:          
 
              Title:           
 
   

2